Citation Nr: 1122547	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  06-07 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for cervical disc disease.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1981 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for increased ratings for major depressive disorder and for cervical disc disease.

In a November 2007 decision, a Decision Review Officer (DRO) assigned a 70 percent rating for major depressive disorder, effective September 28, 2004.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2009 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for skin cancer to include as due to radiation exposure was raised by the Veteran in October 2006 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

In addition, the Veteran filed a "notice of disagreement" objecting to a determination regarding his education benefits in September 2009.  It is not clear which decision the Veteran is referring to as the referenced decision is not contained in the claims file.  This matter is referred to the RO for clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during the July 2009 hearing that both his cervical spine disability and major depression had gotten worse since his last VA examination.  Specifically, he reported that he was no longer able to "accomplish things" due to his depression and that his entire spine had gotten worse.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions regarding his worsened cervical and depressive conditions, new examinations are required.

The Veteran is notified that these examinations are necessary to adjudicate his claims.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

During the July 2009 hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits and that he had recently been denied benefits.  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement to service connection.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also testified during the July 2009 hearing that he was receiving treatment from a private chiropractor.  He did not identify the specific provider but indicated that he would submit these records.  To date, these private treatment records have not been submitted.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  On remand, the Veteran should be asked to identify and sign authorization(s) for release of medical records from private healthcare providers, in particular for his private chiropractor.

Similarly, the Board's review also reveals that there are possible outstanding VA medical records that may bear on the Veteran's claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA should obtain all outstanding pertinent VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Connecticut VA Healthcare System, since December 16, 2008.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran identify the private chiropractor referred to during his July 2009 Travel Board hearing and ask him to provide authorization to enable VA to obtain all pertinent records.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Following the completion 1, 2 and 3 above, arrange for the Veteran to undergo a VA spine examination to determine all current orthopedic and neurological manifestations of his service-connected cervical disc disease.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical disc disease.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residual (in addition to orthopedic residuals) as a manifestation of his service connected cervical disc disease.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of any associated nerve.  
The orthopedic examiner should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the neck.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the cervical spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.

If intervertebral disc syndrome (IVDS) disc syndrome is present, the examiner should render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.

The examiner(s) should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner(s) should clearly state the reason(s) why.

5.  Following completion of 1, 2, 3 and 4 above, schedule the Veteran for a VA psychiatric examination to ascertain the nature and extent of his service-connected major depressive disorder.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

All signs and symptoms of the Veteran's major depressive disorder should be reported in detail.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service connected major depressive disorder, and an explanation of what the score means.  The examiner should also describe the impact of the Veteran's major depressive disorder on his occupational and social functioning, and specifically opine as to the severity of his major depressive disorder and whether it alone, or together with other service-connected disabilities, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities.  The Veteran is also service connected for: thoracic and low back pain with restriction of motion and degenerative changes; cervical disc disease; bilateral plantar fibromas; cholecystitis with hiatal hernia with distal reflux esophagitis and gastroduodenitis and diverticulosis with a history of diverticulitis and irritable bowel syndrome; bilateral carpal tunnel syndrome; and hemorrhoids.  The examiner should specifically address the existence and extent (or frequency, as appropriate) of: impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, ability to perform activities of daily living, orientation to time and place and memory loss.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected major depressive disorder, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be provided, the examiner should clearly state the reason why.

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's increased rating claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), and (2) a separate rating for neurological symptoms for his cervical disc disease, and (3) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

